 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Cardinal Micheaux Barnes,                          No. CV-18-01632-PHX-ROS
10                  Petitioner,                         ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15          Magistrate Judge James F. Metcalf issued a Report and Recommendation (“R&R”)
16   recommending the Court find Petitioner Cardinal Micheaux Barnes procedurally defaulted
17   all of his claims. Barnes filed objections to the R&R but, after de novo review, the R&R
18   is correct and will be adopted.
19                                        BACKGROUND
20          In 2016, Petitioner pleaded guilty to one count of conspiracy to commit aggravated
21   assault and was sentenced to 23.75 years. Petitioner filed a timely notice of post-conviction
22   relief which was denied on September 19, 2017. Petitioner had until October 30, 2017, to
23   seek review of that denial by filing a petition for review with the Arizona Court of Appeals.
24   Petitioner did not do so. According to Petitioner, he was unable to file a petition for review
25   because his legal documents were confiscated on September 16, 2017, and not returned to
26   him until October 20, 2017. Thus, under Petitioner’s version of events, he had his legal
27   documents from October 20 through October 30 but he did not file a motion for extension
28   of time or a petition for review during that period. Petitioner did not file a motion for
 1   extension of time or petition for review after that period either. Instead, Petitioner made
 2   no further effort to pursue his claims in state court. Petitioner filed the present federal
 3   petition on May 29, 2018.
 4          The R&R concludes Petitioner’s failure to file a petition for review by the Arizona
 5   Court of Appeals means his claims were not properly exhausted and, given the long-passed
 6   deadline for filing such a petition, as well as Arizona’s prohibitions on successive petitions,
 7   Petitioner is now barred by Arizona law from pursuing his claims in state court. Thus, the
 8   R&R states “Petitioner’s claims are all now procedurally defaulted.” (Doc. 63 at 10). The
 9   R&R states there is no basis to excuse that default, meaning all the claims should be
10   dismissed with prejudice.
11          In his objections to the R&R, Petitioner argues he was unable to file a timely petition
12   for review because his legal files were confiscated until October 20, 2017. (Doc. 64 at 5).
13   In addition, it appears Petitioner argues that, even after he received his legal files on
14   October 20, he could not have obtained the supplies necessary to prepare a petition for
15   review for some time after the deadline passed.1 (Doc. 64 at 7). At the end of his
16   objections, however, Petitioner admits he intentionally bypassed the Arizona Court of
17   Appeals. According to Petitioner, he filed his federal “Petition of Writ of Habeas Corpus
18   . . . because he didn’t believe that he would receive a fair and convincing attempt on
19   correcting the Due Process deprivations with the state courts.” (Doc. 64 at 10).
20                                            ANALYSIS
21          Having pleaded guilty, if Petitioner wished to challenge his conviction or sentence
22   he was required to exhaust his claims by presenting them to the trial court in a petition for
23   post-conviction relief and a petition for review to the Arizona Court of Appeals. Swoopes
24   1
       The R&R noted Petitioner did not establish he requested legal supplies around the time
     the petition for review was due. The R&R cited that lack of evidence as indicating
25   Petitioner did not diligently pursue the petition for review. Petitioner now claims it would
     be unfair to base the denial of relief “solely” on the absence of “a store receipt from over
26   2 years ago.” (Doc. 64 at 7). But the R&R does not recommend the denial of relief “solely”
     because of the absence of “a store receipt.” Rather, the absence of “a store receipt” was
27   viewed together with Petitioner’s failure to file a petition for review even after the deadline.
     In other words, the R&R concluded that Petitioner had not made a showing he was
28   diligently attempting to file a petition for review. Petitioner has not presented evidence or
     argument casting doubt on that conclusion.

                                                  -2-
 1   v. Sublett, 196 F.3d 1008, 1010 (9th Cir. 1999) (“[C]laims of Arizona state prisoners are
 2   exhausted for purposes of federal habeas once the Arizona Court of Appeals has ruled on
 3   them.”). It is undisputed Petitioner did not file a petition for review. It is also undisputed
 4   that Arizona law would not allow Petitioner to now present his claims to the Arizona Court
 5   of Appeals. Thus, Petitioner’s claims are all procedurally defaulted and the only issues are
 6   whether Petitioner can show “cause and prejudice” to excuse that procedural default or if
 7   “failure to consider the claims will result in a fundamental miscarriage of justice.”
 8   Coleman v. Thompson, 501 U.S. 722, 750 (1991).
 9          Starting with the “cause” aspect of the “cause and prejudice” inquiry, Petitioner
10   “must show that some objective factor external to the defense impeded [his] efforts to
11   comply with the State’s procedural rule.” Davila v. Davis, 137 S. Ct. 2058, 2065 (2017).
12   It appears Petitioner believes the confiscation of his legal materials until October 20, 2017,
13   meets the standard for “cause.” But Petitioner had his legal materials as of October 20,
14   2017, and his petition for review was not due until October 31, 2017. Thus, Petitioner had
15   eleven days to prepare his petition for review. If Petitioner needed more time, he could
16   have filed a motion seeking additional time. At worst, Petitioner could have submitted a
17   petition after the applicable deadline and requested the state court accept the untimely
18   filing. Petitioner, however, chose to make no effort to seek review by the Arizona Court
19   of Appeals. Instead, Petitioner waited approximately seven months and then filed his
20   federal petition. With no convincing explanation for Petitioner’s failure to present his
21   claims to the Arizona Court of Appeals, he has not established “cause” justifying his failure
22   to exhaust his claims. Therefore, the Court need not address whether Petitioner can meet
23   the “prejudice” requirement. See Smith v. Murray, 477 U.S. 527, 533 (1986) (holding lack
24   of “cause” means there is no need to address “prejudice”).
25          Finally, Petitioner has not established the failure to consider his claims will result
26   in a fundamental miscarriage of justice. To make such a showing, Petitioner would have
27   to make “a showing of actual innocence.” Gage v. Chappell, 793 F.3d 1159, 1167 (9th
28


                                                 -3-
 1   Cir. 2015). Petitioner has not done so.2
 2          Accordingly,
 3          IT IS ORDERED the Report and Recommendation (Doc. 63) is ADOPTED. The
 4   Petition for Writ of Habeas Corpus (Doc. 1) is DENIED. The Clerk of Court shall enter a
 5   judgment of dismissal with prejudice.
 6          IT IS FURTHER ORDERED a Certificate of Appealability is DENIED because
 7   dismissal of the petition is justified by a plain procedural bar and jurists of reason would
 8   not find the procedural ruling debatable.
 9          Dated this 30th day of December, 2019.
10
11
12                                                     Honorable Roslyn O. Silver
13                                                     Senior United States District Judge

14
15
16
17
18
19
20
21
22
23
24
25   2
       One of Petitioner’s claims involves alleged ineffective assistance of trial counsel.
     Petitioner has not invoked the special rule regarding procedural default of such claims. See
26   Martinez v. Ryan, 566 U.S. 1, 9 (2012) (“Inadequate assistance of counsel at initial-review
     collateral proceedings may establish cause for a prisoner’s procedural default of a claim of
27   ineffective assistance at trial.”). With no attempt to invoke or present arguments under
     Martinez, Petitioner has not established Martinez has any application here. Cf. Ramirez v.
28   Ryan, 937 F.3d 1230, 1242 (9th Cir. 2019) (placing burden on prisoner to “demonstrate”
     applicability of Martinez).

                                                 -4-
